Citation Nr: 0423154	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  96-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating for pulmonary sarcoidosis with 
arthralgia greater than 60 percent prior to December 15, 
1998.

2.  Entitlement to a separate rating for sarcoid arthralgia.

3.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This appeal is from November 1989 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, regional office (RO).  The November 1989 
decision denied an increased rating for sarcoidosis with 
arthralgia.  The October 1999 decision denied an increased 
rating for dysthymic disorder.

In January 2001 the Board of Veterans' Appeals issued a 
decision on the rating of pulmonary sarcoidosis, granting a 
100 percent rating effective December 15, 1998, and denying 
an increase greater than 60 percent prior to that date.  The 
Board also denied an appeal on another issue and remanded the 
dysthymic disorder issue.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) from the denial of an increased 
rating for pulmonary sarcoidosis prior to December 15, 1998.  
In March 2002, the Court granted a joint motion for remand 
and stay of proceedings, vacating that part of the Board's 
decision that denied an increased rating for sarcoidosis 
prior to December 15, 1998.  The Board performed additional 
development of evidence, and then remanded the case to the RO 
in August 2003 to afford the veteran due process by having 
the RO make the initial review of the new evidence.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating regulations authorizing 
Board's initial review of evidence without claimant's waiver 
of right to initial review by agency of original 
jurisdiction).  The case is now returned to the Board for 
final action on the matters remaining at issue in this 
appeal.

In an October 1999 statement, the veteran asserted that 
arthritis from sarcoidosis should be separately rated.  
Arthralgia, i.e., joint pain, is a compensated symptom of his 
service-connected sarcoidosis.  Service connection for 
arthritis is not currently in effect and it appears that the 
veteran and his representative actually meant to indicate 
that arthralgia should be compensated separately, as he did 
in two other documents of the same date.  It is appropriate 
for the Board to consider whether the arthralgia currently 
rated as part of the service-connected sarcoidosis can be 
rated separately.  See Bierman v. Brown, 6 Vet. App. 125 
(1994) (remand for Board to articulate whether veteran's foot 
drop could be a separately ratable symptom of intervertebral 
disc syndrome without pyramiding).

The issue of increased rating for dysthymic disorder 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 15, 1998, pulmonary sarcoidosis 
manifested by extensive fibrosis and dyspnea on slight 
exertion not worse than severe, with corresponding 
ventilatory defect confirmed by pulmonary function tests with 
marked impairment of health.

2.  From December 15, 1998, pulmonary sarcoidosis manifests 
with 14.7 ml/kg/min of oxygen consumption on cardiopulmonary 
stress test.

3.  Multiple joint arthralgia associated with sarcoidosis 
excludes spondylolysis of the L-5 vertebra, for which the 
Board denied service connection in January 2001.

4.  Multiple joint arthralgia associated with sarcoidosis 
manifests with pain and stiffness of the joints without 
limitation of motion and without any duplication of the 
pulmonary symptoms of sarcoidosis.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for pulmonary sarcoidosis with arthralgia were not 
met prior to December 15, 1998.  38 U.S.C.A. § 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10, 4.20, 4.97, 
Diagnostic Codes 6846, 6600 (2003); 38 C.F.R. § 4.97 6802 
(1996).

2.  The schedular criteria for a separate 10 percent rating 
for sarcoid arthralgia of multiple joints were met effective 
November 16, 1989.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10,4.14, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 6448-5002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the veteran was diagnosed in 
service with pulmonary sarcoidosis.  A May 1980 VA hospital 
summary noted that he did well until about January 1980, when 
he experienced increasing shortness of breath (SOB) and 
dyspnea on exertion (DOE).  Pulmonary function testing (PFT) 
revealed moderate obstructive and restrictive disease.  The 
findings from a gallium scan of the lungs were consistent 
with active interstitial lung disease.  He was prescribed a 
course of Prednisone, 60 mg. per day.

December 1980 VA outpatient records show the veteran began 
then to taper the Prednisone therapy by reducing the dose 
weekly until it was discontinued after approximately four 
weeks.  A chest x-ray of December 1980 showed fibronodular 
pulmonary infiltrates throughout both lungs, said to be 
unchanged in appearance since a chest x-ray of July 1980.  
The heart was unremarkable.  A May 1981 chest x-ray showed a 
slight increase in interstitial densities of both lungs 
compared to December 1980.  The cardiac silhouette was within 
normal limits.  There were minimal degenerative changes in 
the thoracic spine.

A June 1983 medical statement by a VA physician reported that 
the veteran had stopped steroids because his disease was 
stable, but his pulmonary function was severely limited and 
the degree of impairment was unchanged.  He was noted to have 
been on a tapering steroid dose for a year, with steroids 
discontinued in March 1983.  Pulmonary function tests were 
said to show a restrictive pattern, severe, but moderately 
improved since a previous test.  The veteran complained of 
night sweats when seen between May and September 1983.  
Pulmonary function tests in September 1983 were said to be 
slightly worse than in March 1983.  In September 1984, he was 
noted to have been off steroids for approximately a year and 
a half.

A February 1985 report from the VA pulmonology clinic at 
which the veteran was followed stated that the veteran had 
many frequent flare-ups.  The prognosis was for no 
improvement and probable slow deterioration.  The veteran was 
noted to have many somatic complaints common to sarcoidosis.  
His pulmonary function was markedly worse, with forced vital 
capacity (FVC) in the 29 to 39 percent range.

A February 1986 report of a pulmonary function test produced 
an impression of profound, complex, ventilatory abnormality 
with evidence of both restrictive and obstructive elements in 
a pattern seen with sarcoidosis.  A March 1986 VA examination 
diagnosed sarcoidosis with severe obstructive and restrictive 
disease according to a February 1986 PTF, with the pulmonary 
impairment moderate on a clinical basis.  The examiner noted 
the veteran's complaints of arthralgias.  X-ray studies of 
the knees, neck, back, and chest were all normal and without 
sign of degenerative changes.  The heart was normal.

In June 1986, the pulmonology clinic noted the veteran's 
complaints of joint pain and night sweats.  The impression 
was sarcoidosis with systemic symptoms.  He was begun on 
Prednisone, 20 mg. a day for two weeks, then to taper off by 
5 mg. decrements in two-week intervals, discontinuing after 
eight weeks.  At the end of July, he reported that he had 
tapered himself quickly when he had no subjective 
improvement.

The VA rheumatology clinic began following the veteran for 
his joint pain in September 1986.  The impression was joint 
pain probably secondary to sarcoidosis.  He also complained 
of blurred vision.  On October 1986 pulmonology follow-up, it 
was noted the ophthalmologist had found no ocular 
sarcoidosis.  Chest x-ray showed increased interstitial 
marking in the right upper lobe.  The impression was that the 
chest x-ray made the sarcoidosis look worse, but there were 
no changes in symptoms clinically.

On October 1986 VA examination, the examiner reported that 
pulmonary function testing and comparison to previous studies 
showed profound ventilatory impairment, mostly restrictive 
based on contraction of lung volumes in the flow volume loop.  
The veteran had resting hypoxemia with respiratory alkalosis.  
There was little change from previous studies.  Laboratory 
studies were negative for rheumatoid factor.

An October 1986 VA psychiatric examination diagnosed a 
moderate to severe dysthymic disorder.  The examiner opined 
that it might be secondary to his physical condition, 
although the history the veteran provided indicated chronic 
depression for a long time.

In June 1987, the rheumatology clinic noted ongoing 
complaints of joint pain, now reported as primarily in the 
elbows, unresponsive to any medication.  On examination, the 
joints were essentially normal.  The impression was sarcoid 
arthritis/arthralgia.  In December 1987, the rheumatology 
clinic saw the veteran for lumbosacral pain, noted as 
probably unrelated to sarcoidosis.  Spine films of May 1986 
were said to show no osseous abnormality.

In March 1988, the rheumatology clinic noted the veteran had 
last been on steroids in the spring of 1987, but he developed 
a rash.  He complained of occasional night sweats without 
subjective fever for the past year and a cough that produced 
sputum in the morning.  He reported dyspnea on exertion.  On 
examination of the skin, there were no lesions.  A chest x-
ray study showed possible active disease such as pneumonia.  
The heart was normal.  

March 1988 pulmonary function testing showed the ratio of 
forced expiratory volume in one second (FEV1) to FVC at 80 
percent of predicted, and FEV1 at 54 percent of predicted.  
FVC was 67 percent of predicted, and diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was 57 percent of predicted.  The rheumatology 
clinic interpreted the simple spirometry findings as showing 
mild reduction in FVC, moderately reduced FEV1, and severely 
reduced mid flows.  Static lung volumes revealed severe 
reduction in vital capacity and inspiratory capacity.  DLCO 
was moderately reduced.  Room air arterial blood gases were 
within normal limits.  The impression was combined 
restrictive, obstructive impairment of moderate severity.

When seen in the ophthalmology clinic in July 1988, the 
veteran complained of blurry visual acuity and discomfort 
from bright lights.  On examination, the examiner found no 
evidence of present or past inflammation, and prescribed 
glasses.

When seen in the rheumatology clinic in September 1988, the 
veteran complained of low back pain and of little other joint 
pain.  There was minimal paraspinal tenderness.  The 
examination was otherwise negative.  The impression was low 
back pain, mild, unrelated to sarcoidosis; sarcoid-related 
arthralgia relatively quiescent.  The rheumatology clinic 
discharged the veteran, noting it had nothing further to 
offer other than non-steroidal anti-inflammatory drugs 
(NSAIDs) and exercise.

During psychiatric hospitalization in May 1989, the veteran 
had PFT, chest x-ray, and gallium scan.  Pulmonology felt his 
sarcoidosis was stable.  The PFT showed FEV1 of 18 percent of 
predicted, FEV1/FVC of 69 percent of predicted.  The 
impression was of severe combined obstructive and restrictive 
ventilatory impairment.  The veteran complained of low back, 
knee, and wrist pain.  On rheumatology consultation, the 
veteran ambulated without trouble, the shoulders, knees and 
hands had normal range of motion without swelling.  
Neurologic examination was normal.  The knees were normal on 
x-ray.  The consultant's impression was that the veteran had 
low back, knee and wrist pain; he was unsure whether the pain 
was related to sarcoid.  The hospital discharge summary 
interpreted and reported the consultation as negative.  The 
veteran's complaints of pain were said to be nonanatomical.  
The rheumatology clinic reported it could not relate the pain 
to sarcoidosis.

The veteran was hospitalized by VA in November 1989 for 
repeat PFT, gallium scan and psychiatric consult prior to a 
possible trial of steroids.  His sarcoidosis was described as 
stage IV, end-stage.  He complained of worsening shortness of 
breath over the past several months, now getting dyspneic 
when walking 50 to 100 yards.  He was said not to have been 
on steroids since 1983.  The May 1989 gallium scan showed 
three plus activity and PFT had also deteriorated.  Other 
current complaints were arthralgia in toes, ankles, wrist, 
knees bilateral, chronic, of uncertain etiology, but possibly 
related to sarcoid according to the rheumatology clinic.  On 
admission examination, the veteran was well developed, well 
nourished, and in no acute distress.  Chest x-ray showed no 
appreciable change in comparison to an October 1989 study.  
The heart size and shape were within normal limits.  There 
was no sign of congestive failure.  Pulmonary function tests 
showed FVC of 78 percent of predicted, FEV1 of 74 percent of 
predicted, FEV1/FVC of 95 percent of predicted.  Final report 
was not yet available at discharge, but the results were 
noted as improved from the previous admission.  The gallium 
scan showed worsening of increased activity, felt consistent 
with active disease.  A trial of steroids was felt indicated, 
and the veteran was counseled regarding previous poor impulse 
control with a previous trial of steroids and the possible 
side effects.  The veteran was discharged on Prednisone, 60 
mg. by mouth in the morning.  The diagnosis was sarcoidosis 
with end-stage pulmonary fibrosis.

On pulmonology follow-up at 10 days post-discharge, there was 
not yet an improvement of symptoms.  The plan was to continue 
Prednisone for five weeks and then to begin to taper the 
dose.

On pulmonology follow-up in January 1990, the examiner noted 
that the veteran had increased symptoms in October 1989, with 
FEV1 of 0.66, FVC of 1.44 (percentages of predicted not of 
record).  After Prednisone treatment, repeat PFTs showed FEV1 
of 2.65 and FVC of 3.33 (percentages of predicted not of 
record), but without subjective improvement; the veteran 
complained of increased DOE/SOB, so Prednisone was continued.  
The examiner noted current complaints of unchanged DOE and 
SOB.  The impression was sarcoid with objective but not 
subjective improvement.  The examiner instructed the veteran 
to begin tapering Prednisone by 20 mg. a week, to discontinue 
in two weeks.  January 1990 PFT showed FEV1 was 79 percent of 
predicted and FEV1/FVC was 117 percent of predicted.

On VA examination in February 1990, the veteran's complaints 
included shortness of breath, coughing, pain in the right 
side, groin pains, cramps in the hands and wrists, pain in 
joints, shingles growing on fingers, swelling of joints, and 
lower back pain.  His current weight was 182 and his maximum 
weight in the past year was 189.  X-ray studies of the 
lumbosacral spine, both knees, both hands, and both shoulders 
were all normal.  A chest x-ray, compared to one of January 
1990, showed the heart size and shape within normal limits.  
The perihilar infiltrative changes showed partial 
improvement, and the irregular area of soft tissue density 
overlying the right apex was thought to be smaller.  A copy 
of the January 1990 PFT with interpretations showed an 
impression of moderate to severe restrictive ventilatory 
impairment.

On private vascular work-up in March and April 1990, the 
diagnoses were leg pain and peripheral vascular disease.

On VA hospitalization in June 1990 for complaint of episodic 
hemoptysis, one-half cup a week before admission and flecks 
of blood in his sputum since.  He also reported fleeting, 
sharp chest pains unrelated to exertion.  He was noted to be 
off steroids and to have stable DOE at 50 to 100 yards.  
There was no history of fever, chills, change in cough or 
weight loss.  On examination, he was well developed, healthy 
looking and in no apparent distress.  Head and neck 
examination was unremarkable.  The lungs were clear to 
percussion and auscultation.  The heart had regular rate and 
rhythm without murmur.  The abdomen was soft, nontender, and 
without palpable masses.  The extremities had no cyanosis, 
clubbing, or edema.  The calf was nontender and not swollen.  
After bedside spirometry, he had negative bronchoscopy.  The 
discharge diagnosis was hemoptysis.

On VA examination in August 1991, the veteran's complaints 
included SOB, aching joints, pain in his chest, repeated 
tiredness and exhaustion from even the least movement, cramps 
in his legs and hands.  He reported that he could walk one 
flight of stairs.  He described discomfort in the center of 
his chest as deep soreness.  He said he coughed mainly by 
hacking, but in the morning he coughed up phlegm.  He 
reported he was off Prednisone for a year.  He weighed 182 
pounds with a maximum weight in the past year of 189 pounds.  
An x-ray study of the shoulders was unremarkable.  A chest x-
ray showed no significant change in the extensive 
fibronodular disease throughout both lungs since the January 
1991 examination.  The heart was at the top of normal size 
without specific chamber enlargement.  The impression was 
stable chronic pulmonary interstitial disease.  On PFT, FVC 
was 70 percent of predicted, FEV1 was 61 percent of 
predicted, DLCO (SB) was 40 percent of predicted.  The 
impression was slight obstructive ventilatory impairment with 
volume loss.  On physical examination, the heart was 
essentially normal.  The lungs were clear to auscultation and 
palpation without rales, rhonchi, or wheezes.  The diagnosis 
was pulmonary sarcoidosis, arthralgias, and bilateral small 
calcaneal spurs.

On VA examination in October 1991, the veteran repeated 
essentially the same complaints as previously.  His weight 
currently and maximum for the past year was 193 pounds.  
Cardiac examination, including electrocardiogram, was 
essentially normal.  Chest x-ray showed no change since 
September 1991.  Bilateral knee x-ray showed normal alignment 
and joint space.  There was a very faint calcific density 
overlying the joint space of the left knee, which was thought 
possibly within the joint; there was no focal bony 
abnormality.  On detailed orthopedic examination, veteran 
reported the pain and numbness in different joints, hands, 
and feet, noting that his hands became numb during his 122-
mile drive to the examination, requiring that he stop several 
times.  The examiner's impression was arthralgia and history 
of cramping muscles, but normal orthopedic examination.  The 
examiner noted that calcifications described by the 
radiologist might be related to sarcoidosis and explain the 
symptoms.  The examiner recommended MRI of the knees.  A 
subsequent note indicates MRI was scheduled, but the veteran 
did not report.  On peripheral vascular examination, the 
veteran described numbness and tingling of his legs at 
various times.  The examiner opined that peripheral vascular 
disease was not related to sarcoidosis but the veteran's 
atypical symptomatology could be, referencing the private 
March and April 1990 studies.  Final diagnoses included 
pulmonary sarcoidosis and history of muscle cramps.

VA outpatient records from February 1992 to December 1996 
show the veteran was followed for sarcoidosis in the 
pulmonary clinic.  He was also seen in the neurology clinic 
and the rheumatology clinic.

In February 1992 the neurology clinic found that complaints 
of numbness and tingling in the big toes and fingers were 
peripheral neuropathy related to sarcoidosis.  The 
Rheumatology clinic found that sarcoid arthropathy of the 
shoulders, wrists, and elbows was relatively quiescent.  An 
April 1992 social work note commented that the veteran's 
dysthymic disorder was stable.  May 1992 pulmonary function 
testing showed very mild obstructive ventilatory impairment.  
FEV1 was 52 percent of predicted; FEV1/FVC was 88 percent of 
predicted.  In October 1992 pulmonology clinic noted sarcoid 
was doing fairly well and was stable; pulmonary function 
tests were slightly improved.  Sarcoid was stable in November 
and the veteran weighed 197.3 pounds in November 1992.

In February 1993, the veteran weighed 186.7 pounds.  June 
1993 pulmonary function tests showed FEV1 of 58 percent of 
predicted, and FEV1/FVC of 94 percent of predicted.  In 
September 1993, the veteran complained of left trapezius, 
neck, and shoulder pain.  He weighed 195 pounds.  The 
impression was left trapezius spasm.  In October 1993 he 
weighed 195 pounds and the pulmonology clinic found his 
sarcoid stable.

In October 1994, the pulmonology clinic noted slightly more 
symptoms including increased shortness of breath.  The 
impression was active sarcoidosis.  October 1994 pulmonary 
function testing showed mild restrictive ventilatory 
impairment and normal gas exchange.  FEV1 was 51 percent of 
predicted, and FEV1/FVC was 87 percent of predicted.  October 
1994 chest x-ray study showed worsening interstitial changes.  
Pulmonary function testing in November 1994 showed moderate 
ventilatory impairment.  FEV1 was 54 percent of predicted and 
FEV1/FVC was 80 percent of predicted.  Ophthalmologic 
examination showed no ocular sarcoid.  Clinically, symptoms 
decreased with 10 mg. a day of steroids, but with worsening 
chest x-ray.  November 1994 computed tomography (CT) study of 
the chest showed bilateral plural effusion and other findings 
consistent with sarcoid.  In December 1994, the veteran 
weighed 186.3 pounds.  Clinically, he responded well to 
steroids, which he had increased to 20 mg. daily; he had no 
fevers or chills.  He felt subjectively stable, but pulmonary 
function testing and x-ray showed increasing sarcoid.

In January 1995, the pulmonology clinic found the veteran 
breathing well, without cough, without fever or chills, and 
without chest pain or other current complaints.  He weighted 
189 pounds.  Prednisone was decreased to 15 mg. daily.  Chest 
x-ray compared to November 1994 again showed fibrotic 
changes, chronic and essentially unchanged.  There was no 
acute infiltrate.  In July 1995 there was no change in 
dyspnea or exercise tolerance.  There was no ocular 
involvement.  The veteran complained of chest pain.  The 
impression was sarcoidosis, now with costochondritis.  In 
October 1995, pulmonology clinic notes showed the veteran was 
doing fairly well and sarcoid was fairly stable.  Chest x-ray 
showed no change from March 1995; heart size was normal.

In April 1995, VA neurology clinic performed 
electrodiagnostic studies for complaints of numbness and 
tingling in the hands and the feet.  The results were within 
normal limits for all extremities.

In January 1996, VA pulmonology treatment records show the 
veteran's sage IV sarcoidosis was stable.  His weight was 197 
pounds.  He was currently on Prednisone, 10-mg. day, and 
doing "O.K." until exerting himself, for example, sweeping, 
then he had pain and coughing.  Comparison of current PFT to 
February 1995 PFT showed FEV1 of 59 percent compared to 49 
percent, FVC of 70 percent compared to 61 percent, and other 
improved findings.  A chest x-ray confirmed previously noted 
lung parenchymal changes; the findings were better than a 
February 1993 without much change since.  The heart was not 
enlarged.  In April 1996, the veteran complained at the 
general medical clinic of pain in the hands and feet.  The 
impression was fibromyalgia.  A chest x-ray of April 1996 was 
unchanged from a January 1996 study.  April 1996 pulmonary 
function testing found moderate ventilatory impairment, most 
likely obstructive.  FEV1 was 59 percent of predicted and 
FEV1/FVC was 84 percent of predicted.  In July 1996, the 
veteran weighed 204. 7 pounds; sarcoid was stable.  In August 
1996, the veteran weighted 199.8 pounds; sarcoid was fairly 
stable.  In September 1996, the veteran weighed 201.4 pounds.  
In November 1996 he weighed 196.7 pounds.  In December 1996, 
he weighed 189.2 pounds.

An April 1997 chest x-ray showed the heart of normal size.  
The extensive bilateral pulmonary infiltrates appeared 
slightly more extensive in the left mid lung.  A May 1997 
chest x-ray showed essentially no changes since 1994, but 
with infiltrates slightly greater than in April 1996.  In 
September 1997, his sarcoidosis symptoms were stable and 
without real change; he continued to lack exercise tolerance.  
September 1997 pulmonary function testing revealed FEV1 of 57 
percent of predicted, FEV1/FVC of 92 percent of predicted, 
and DLCO (SB) of 58 percent of predicted.  The impression was 
moderate obstructive ventilatory impairment with mild 
reduction in DLCO at 58 percent; room air hypoxia with Aa 
gradient 20.  Pulmonary function test showed moderate 
obstructive ventilatory impairment with mild reduction in 
DLCO, 17.32, 58 percent of predicted.  In December 1997, the 
veteran weighed 190.2 pounds.  He complained of neck and left 
shoulder pain when moving around for the past two days.  He 
had no shortness of breath.

Chest x-ray in March 1998 showed the heart at upper normal 
size.  There were extensive bilateral pulmonary fibrotic 
changes, but no significant change in them since January 
1996, and active pulmonary disease was not suspected.  A 
pulmonology clinic record of March 1998 noted end-stage 
sarcoidosis with moderate functional impairment.  His 
symptoms were described as stable; he could walk any distance 
at his own pace.  He was on Prednisone, 5 mg. every other day 
and tapering.

The pulmonology clinic noted in September 1998 that the 
veteran's end-stage sarcoidosis was stable after a flare-up a 
month earlier; he was continuing steroid taper at 10 mg. 
daily.  The veteran had a cardiopulmonary stress exercise 
test in December 1998.  He was noted to be on Prednisone, 5 
mg. every other day.  Resting and exercise EKG showed no 
acute ST-T changes.  Resting PFT showed severe restrictive 
impairment with low diffusion capacity (DLCO 17.27, 59% of 
predicted).  Maximum oxygen consumption was low at 14.7 
ml/kg/min.  His breathing reserve was low.  His heart rate 
reserve was high.  He had ventilatory limitation for 
exercise.  Several reported findings were thought to be 
evidence of possible reactive airway disease consistent with 
history of sarcoidosis.  Other findings were felt suggestive 
of anxiety disorder, hypermetabolism, low stroke volume or 
use of psychiatric medication.

In December 1998, the rheumatology clinic noted the veteran's 
complaints of elbows, shoulders and knees and of trouble 
walking due to pain.  The veteran reported using ibuprofen as 
needed and no other pain medication; he reported he was stiff 
all day.  He weighed 191.8 pounds.

The veteran had a gated heart scan in January 1999 that 
showed the right ventricle minimally enlarged with an 
ejection fraction below normal limits.  The left ventricle 
was also slightly enlarged, but the ejection fraction was 
normal, and motion of the left ventricular wall was normal.  
The impression was normal left ventricular function with 
below normal right ventricular function.

On VA examination in March 1999, the examiner reported that 
the findings of the January 1999 gated heart scan were 
consistent with the history of sarcoidosis.  Her impression 
was that the veteran had severe restrictive impairment with 
low diffusion capacity, low VO2, decreased breathing reserve 
causing ventilatory limitation for exercise, and evidence of 
right ventricular compromise, all consistent with 
sarcoidosis.

Outpatient treatment records from April to June 1999 show the 
veteran complained of dizziness and instability upon arising.  
In June he also complained of a 10-pound weight loss in one 
month.  The outpatient impression of the imbalance was 
orthostatic hypotension.  From April 1999 through June 1999, 
the veteran's weight decreased from 185.9 to 173.7 pounds.  
In July 1999, the veteran weighed 179.2 pounds.  

The veteran was seen in the rheumatology clinic in October 
1999.  He was noted to have multiple medical complaints, 
including hypertension, congestive heart failure, stage four 
sarcoidosis, and degenerative arthritis of the cervical and 
lumbar spine and of the left knee.  His current complaint was 
of severe pain in the left knee unrelieved by NSAIDs.  The 
veteran reported stiffness and pain without ever any swelling 
of the joints.  On examination there was no synovitis or 
swelling in the joints.  The left knee was without crepitus.  
There was almost full range of motion in both knees.  No bony 
changes were noted.  The hands and wrists were without 
evidence of synovitis or swelling.  The impression was of 
history of degenerative joint disease presently with severe 
pain and stiffness at the left knee.  History of high steroid 
use in the past was noted and a MRI was planned to rule out 
avascular necrosis.

On VA examination of the joints in November 1999, the 
examiner noted the purpose as to assess problems secondary to 
steroid use for sarcoidosis.  The veteran reported neck and 
low back pain, primarily stiffness in the morning requiring 
quite a while to get limber.  He reported discomfort in bed 
at night necessitating much adjustment of his position.  He 
denied neurological symptoms.  He opined that his long-term 
use of steroids for sarcoidosis had produced his degenerative 
arthritis of the back with associated degenerative disc 
disease of the cervical spine and anterior displacement of 
the C6 on the C5 vertebral body.

Upon examination, the veteran reported to the examination 
room without any aids such as crutches or cane.  He walked 
erect without a limp.  There was some tenderness of the 
paracervical muscles and no cervical crepitus.  The examiner 
reported the range of cervical motion, lack of evidence of 
muscle mass loss in the upper torso and motor/sensory were 
within normal limits in both upper extremities.  There was no 
evidence of neurological deficit or muscle mass loss in the 
lower extremities.  Straight leg raising was negative 
bilaterally.  The veteran was able to rise from the chair 
unassisted and he was able to walk on his toes and on his 
heels.  The impression was degenerative joint disease of the 
dorsal spine with associated degenerative disc disease of the 
cervical spine with spondylolisthesis of C5 on C6.  The 
examiner stated that, based on examination and on the results 
of x-rays, there was no evidence of back disease, such as 
osteopenia and associated compression fractures, associated 
with long-term steroid use.

In January 2000, the veteran sought outpatient treatment for 
bilateral chest pain upon inhalation.  Examination revealed 
lungs clear to auscultation and the chest tender to 
palpation, bilaterally.  The impression was pleuritic chest 
pain.  The veteran weighed 185 pounds.  

The veteran and his wife testified at an RO hearing in 
February 2000.  The veteran reported having shortness of 
breath upon walking 25 to 50 feet, night sweats, nightly 
sputum production, vocal spasm, and weight loss over the past 
year.  He reported his daily medical regimen and that he had 
discontinued steroid therapy two weeks before because it was 
ineffective.  The veteran's wife testified that all of the 
veteran's problems were due to the sarcoidosis.  She 
described his inability to function at work or at home 
because of sarcoidosis and secondary dysthymic disorder.

In April 2003, the rheumatology clinic noted no problems with 
degenerative joint disease currently.  He reported morning 
stiffness for two hours and no relief with exercise; 
Lidocaine patches helped with pain.

The veteran had a VA examination of his joints in June 2003.  
The examiner responded to the Board's specific request to 
review the record and opine whether the veteran's multiple 
joint complaints were related to sarcoidosis.  The examiner 
noted that he had seen the veteran in 1989 and opined then 
that his symptoms were attributable to sarcoidosis.  The 
veteran complained of pain in his wrists, elbows, shoulders, 
neck, low back, hips (laterally over the trochanteric 
regions), knees, ankles, and metatarsophalangeal joints.  The 
pain is dull, nondescript, and not associated with swelling.  
He has had little relief from any of multiple past medical 
treatments.  Current physical examination was entirely normal 
with respect to his joints.  Range of motion was excellent in 
all joints with no swelling, synovitis, or deformity of any 
joint.  There was some discomfort on full external and 
internal rotation of the right shoulder with some crepitus, 
but all other aspects of joint examination were normal.  The 
examiner stated his impression that the veteran's arthralgias 
(joint pain) should be attributed entirely to his 
sarcoidosis.  He observed that given his age, there could be 
an element of degenerative joint disease, but to attribute 
his pain to that rather than to sarcoidosis was conjectural.  
There was no joint deformity or dysfunction detected on 
examination.  

On a general medical outpatient visit in January 2004, the 
veteran complained of some spinal stiffness in the morning.  
The examiner noted he had no synovitis or improvement with 
steroids, so the examiner doubted there was a significant 
inflammatory component although some of the arthritis or 
stiffness could be related to sarcoid even though the veteran 
did not have the classical lower extremity arthritis.


II.  Analysis

A.  Increased Rating for Sarcoidosis Prior to December 15, 
1998.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the veteran's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003) 
[hereinafter VA Rating Schedule], to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2003).  

When the veteran initiated his claim in November 1989, 
pulmonary sarcoidosis was not listed in the VA Rating 
Schedule.  Following the rule to rate unlisted conditions by 
analogy to a listed condition, see 38 C.F.R. § 4.20 (2003), 
the RO had for many years rated his disability by analogy to 
unspecified pneumoconiosis.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1996).  Amendments to the VA Rating Schedule for 
the respiratory system in 1996 included a diagnostic code and 
rating criteria for sarcoidosis, effective October 7, 1996.  
61 Fed. Reg. 46728 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2003).

The new regulation does not provide for retroactive 
application to claims pending at the time of its 
promulgation.  When regulations change during the pendency of 
an appeal, and the new regulation does not provide for 
retroaction, the Board must determine whether the regulation 
has a genuine, disfavored retroactive effect.  VAOPGCPREC 7-
2003.  In this case, the new regulation pertains to the 
veteran's claim for an increase in his disability rating.  
That is, an increase in a stream of payments to be paid in 
the future.  (Any payment at a rate higher than the current 
60 percent for a period prior to this decision as a result of 
this decision would be the consequence of the time required 
for adjudication.  It would be payment of the arrears on a 
successful claim for prospective benefits.)  Application to 
the veteran's claim of the new regulation from its effective 
date has no disfavored retroactive effect, and it must be 
applied.  Id.

This is a change in the law since the Board issued the 
vacated decision of January 2001.  Previously, when rating 
criteria changed during the pendency of an appeal, the Board 
applied the criteria more favorable to the appellant.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) overruled by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  If there is no 
impermissible retroactive effect to the new rule as applied 
in the pending case, as there is none here, VA may not apply 
the old rule past the date of its amendment or rescission.  
The new rating criteria, however, are not applicable prior to 
the effective date of the implementing regulation.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  As the remaining 
discussion shows, the veteran does not forfeit any potential 
for an increased rating under the older rating criteria that 
would have resulted from applying the rule in the overruled 
Karnas case.

Old Criteria
Under Diagnostic Code 6802, a 100 percent rating requires 
that the disease be pronounced; with extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  A 60 percent rating requires that the disease be 
severe; extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

The record throughout prior to December 1998 shows that 
ventilatory defect produced dyspnea on slight exertion.  
There is no evidence of dyspnea at rest prior to December 
1998, and the record consistently shows the veteran able to 
walk some yards prior to dyspnea.  The pulmonary function 
tests show the May 1989 PFT to be the worst FVC, FEV1 and 
FEV1/FVC of record, which was evaluated as severe, not 
markedly severe, ventilatory defect.  Subsequent medical 
interpretations of the PFTs show that they varied from mild 
to severe, and not in a linear or purely progressive manner.  
The x-ray evidence in the aggregate consistently showed 
extensive fibrosis, consistent with severe disease and with 
the other criteria for a 60 percent and not a 100 percent 
rating.  Other records considered here indicate that 
pulmonary function testing demonstrated mild obstructive 
ventilatory impairment (see results of May 1992 test), and 
slight improvement (see results of October 1992 test).  
Pulmonary function studies showed improvement in June 1993 
when compared to studies performed in May 1992.  For 
instance, in June of 1993, testing showed FEV1 of 58 percent 
of predicted, and FEV1/FVC of 94 percent of predicted.  The 
May 1992 tests revealed FEV1 of 52 percent of predicted, and 
FEV1/FVC of 88 percent of predicted.  Considering additional 
medical evidence recorded at this time shows that the 
veteran's symptoms were described as active in October 1994 
when it was noted that there were slightly more symptoms 
including increased shortness of breath.  Pulmonary testing 
that month revealed mild restrictive ventilatory impairment 
and normal gas exchange.  The same tests conducted in 
November 1994 demonstrated moderate impairment.  This is not 
evidence of pronounced disease, nor is it evidence compatible 
with any of the descriptions enumerated under the old 
diagnostic code 6802.  None of the evidence described in this 
decision meets the higher standard required by Diagnostic 
Code 6802 (in effect at the time) for a 100 percent rating.  
While it is clear that the veteran's health during this 
period was markedly impaired, his disorder was not described 
in the medical history as severe to the degree of total 
incapacity throughout this time period; the symptoms 
fluctuated between mild and severe.  

The March 1998 finding that he could walk any distance at his 
own pace weighs against finding "severe impairment of bodily 
vigor producing total incapacity" commensurate with a 100 
percent rating.  Repeated physical examinations show the 
veteran to be well nourished and not in acute distress, also 
consistent with finding there was not "severe impairment of 
bodily vigor producing total incapacity" commensurate with a 
100 percent rating under Diagnostic Code 6802.

New Criteria
The newer rating criteria provide two schemes for rating 
sarcoidosis.  The primary scheme provides for a 100 percent 
rating for sarcoidosis manifested by cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A 60 percent rating is 
warranted for pulmonary involvement with persistent high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2003).

Alternatively, the newer rating criteria provide, "rate 
active disease or residuals as chronic bronchitis (DC 6600) 
and extra-pulmonary involvement under specific body system 
involved."  Id.

Under the new criteria, the earliest demonstration of any 
criterion of a 100 percent rating under the primary scheme is 
the right ventricular compromise shown in the gallium scan of 
January 1999, which the March 1999 VA examiner deemed 
consistent with the pulmonary sarcoidosis.  Cor pulmonale is 
heart disease due to pulmonary hypertension secondary to 
disease of the lung, or its blood vessels, with hypertrophy 
of the right ventricle.  Dorland's Illustrated Medical 
Dictionary 380 (27th ed. 1988).  The Board interprets the 
examiner's interpretation of the gallium scan as consistent 
with the rating schedule criterion for cor pulmonale.

Nothing of record from the effective date of the new criteria 
prior to January 1999 permits a rating higher than 60 percent 
under the primary scheme for rating sarcoidosis.  The 
veteran's testimony of night sweats and fever are not 
sufficient to establish a 100 percent rating prior to January 
1999.  First, he provided no time period for the purported 
symptoms.  Second, his testimony was inconsistent with his 
reports for the purpose of treatment to the extent that his 
testimony implies night sweats as a constant symptoms, but 
the October 1999 clinical note was that he had night sweats 
only occasionally over the course of several years; the 
extensive clinical records does not corroborate his 
recollections by notation of night sweats contemporaneous 
with them.  Third, the rating schedule shows night sweats and 
fever as two of three elements that must coincide to warrant 
the higher rating, that is, weight loss despite treatment.  
The record clearly shows the veteran has a long history of 
cycling between approximately 175 and 200 pounds.  Although 
there are several documented instances of 10 pounds of weight 
loss over three months, and of seven or eight pounds in a 
month, the weight was quickly regained in one to three 
months.  This recurrent pattern of weight loss with weight 
gain was noted by the examiners who did not indicate in their 
reports that it was medically significant in terms of his 
disorder.  The October 1999 pulmonology clinic record that 
noted occasional night sweats also noted the veteran did not 
have fever or chills.  Thus, the veteran's sarcoidosis does 
not warrant a 100 percent rating as a progressive pulmonary 
disease "with fever, night sweats, and weight loss despite 
treatment."  Diagnostic Code 6846.

The evidence of the veteran's use of corticosteroids is more 
consistent with the criteria for 30 percent under the newer 
rating criteria than with even a 60 percent rating.  It has 
been intermittent and primarily at low dosages.  However, 
that is immaterial, given his long-stable 60 percent rating.

Turning to the alternative scheme for rating sarcoidosis, 
chronic bronchitis is rated 100 percent disabling based on 
numerous objective findings from various diagnostic tests, 
each stated in the alternative, or from certain clinical 
findings.  Diagnostic Code 6600.  Among them, the veteran 
demonstrated maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation) 
in the December 15, 1998, cardiopulmonary stress test.  The 
test report showed that he quit the test because of choking 
and some dyspnea, and the March 1999 VA examiner included low 
V02 (oxygen consumption) among the findings associated with 
the sarcoidosis.  Thus, the veteran satisfied one of the 
several independent criteria for a 100 percent rating of 
sarcoidosis rated as chronic bronchitis on December 15, 1998, 
and not before that date.

Other rating criteria under Diagnostic Code 6600 include FEV1 
less than 40 percent of predicted value, or; FEV1/FVC less 
than 40 percent predicted, or; DLCO(SB) less than 40 percent 
predicted, or; cor pulmonale, or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  None of 
these are demonstrated prior to December 15, 1998.

B.  Separate Rating of Arthralgia

Separate rating of arthralgia related to sarcoidosis is 
permissible under either of two theories.  It may be deemed 
an extra-pulmonary involvement of other bodily symptoms that 
can be separately rated.  Diagnostic Code 6846.  
Alternatively, it may be deemed an appropriate separate 
rating of a manifestation of a service-connected disease or 
injury that is wholly distinct in its symptoms and involved 
body parts from the pulmonary sarcoidosis.  That is, it can 
be rated separately without pyramiding, see 38 C.F.R. § 4.114 
(2003), aside from the specific guidance of Diagnostic Code 
6848.  Separate rating without reliance on Diagnostic Code 
6848 is preferable for the veteran for effective date 
reasons, discussed below.

Arthralgia has long been rated as part and parcel of the 
service-connected sarcoidosis.  Arthralgia is pain in a 
joint.  Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988).  The June 2003 VA joints examiner opined upon 
examination and review of the record that the veteran's joint 
pain is probably due to his sarcoidosis.  This review is 
deemed create equipoise in the evidence of record for and 
against associating the complaints of joint pain with 
sarcoidosis.  Whereas the evidence for and against a material 
question in the case is approximately in equipoise, the 
benefit of the doubt is the veteran's.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus associated with an underlying pathology, the pain is 
separately compensable as extra-pulmonary involvement of an 
involved body system.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2003).  Cf. Sanches-Benitez v. West, 13 Vet. App. 282 (1999) 
(pain alone without associated underlying pathology is not a 
service-connectable disability).

Whereas regulation specifically provides for separate rating 
of a non-pulmonary involved body system, there is no question 
whether such rating is impermissible duplication of 
compensation, i.e., pyramiding.  See 38 C.F.R. § 4.14 (2003).

Sarcoid arthropathy must be rated by analogy.  38 C.F.R. 
§ 4.20 (2003).  The condition is monitored by the 
rheumatology clinic, not by the orthopedic clinic.  On that 
basis, the Board will rate by analogy to rheumatoid 
arthritis.  4.71a, Diagnostic Code 5002 (2003).  These rating 
criteria provide for rating an active rheumatoid process.  No 
such process has ever been found in numerous tests and 
examinations of the veteran's joints.  The criteria provide 
for rating affected joints based on limitation of motion, 
with a 10 percent rating for each major joint or group of 
minor joints with limitation of motion that is less than 
compensable under the rating criteria for limitation of the 
involved major joint or group of minor joints.  The June 2003 
VA examiner found excellent ranges of motion in all joints 
without any other objective symptoms.  Nonetheless, in rating 
arthritis, painful motion is deemed at least 10 percent 
disabling.  38 C.F.R. § 3.59 (2003).  Given the persistence 
of the veteran's complaints of joint pain, his testimony of 
joint stiffness, and the absence of objective evidence of 
functional impairment observed by a medical practitioner, the 
veteran is fairly compensated with a separate 10 percent 
rating for multi-joint sarcoid arthralgia.  38 C.F.R. § 4.20, 
4.27, 4.59, 4.71a, 4.97, Diagnostic Code 6846-5002 (2003).

Whereas the arthralgia is rated by analogy as a residual or 
complication of sarcoidosis, it may be designated as an 
unlisted condition rated by analogy or as a residual of an 
underlying disease.  See 38 C.F.R. § 4.27 (2003).  It shares 
characteristics of the two rating schemes provided.  Id.  The 
basis of the rating will probably be better understood if 
rated as a residual of the sarcoidosis than if rated as a 
discrete, unlisted condition.  Finally, regarding the 
separate rating for sarcoid arthralgia, the regulations 
providing for consideration of such factors as pain, excess 
fatigability, pain-fatigue, and similar factors all require 
objective demonstration, i.e., signs and symptoms that an 
examiner could observe and report.  38 C.F.R. § 4.40, 4.45 
(2003).  Those are lacking in this case.  Lacking such 
objective evidence, there is no sound basis to make higher or 
separate awards based on increases in these symptoms during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA 
is authorized by 38 C.F.R. §§ 4.40, 4.45, 4.59 to consider 
the additional functional disability expressed as additional 
loss of range of motion, as determined by medical prognosis, 
associated with pain and related factors during flare-ups of 
those conditions rated according to range of motion of the 
affected part).

The preponderance of the evidence is against a rating 
sarcoidosis higher than 60 percent under the older rating 
criteria until December 15, 1998.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  The effective date of a claim 
for increased rating is the date of the claim for increased 
compensation.  From that date, a 100 percent rating is 
warranted under the alternative scheme for rating sarcoidosis 
that permits rating sarcoidosis as chronic bronchitis.  
38 C.F.R. § 4.97, Diagnostic Code 6846-6600 (2003).  The 
evidence is in equipoise whether to separately rate 
arthralgia associated with sarcoidosis.  38 U.S.C.A. 
§ 5107(b).  Resolving reasonable doubt in the veteran's 
favor, the separate rating for arthralgia is warranted for 
the entire period under review in this case.

C.  Effective Dates

1.  100 Percent for Sarcoidosis

Regarding the effective date of the increased rating for 
sarcoidosis and of the separate rating for arthralgia, the 
regulation governing the effective date of an increase in 
compensation for an increase in disability provides:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2001).

The regulation does provide otherwise for increases of 
disability compensation:

"Earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of the claim."  38 C.F.R. § 3.400(o)(2) (2003) 
(emphasis added by Board).

The statute authorizing 38 C.F.R. § 3.400(o)(2) provides, 
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  The regulation adds the 
alternative result of the date of the claim as the effective 
date, versus "in accordance with the facts found," as the 
general section of the regulation and the authorizing statute 
provide.  See 38 U.S.C.A. § 5110(a) (West 2002).

The increase in the rating for sarcoidosis is pursuant to an 
administrative issue, the October 1996 amendment of the 
rating schedule.  When an award of increased rating is 
pursuant to such an administrative issue, 

the effective date of such award or 
increase shall be fixed in accordance 
with the facts found but shall not be 
earlier than the effective date of the 
. . .  administrative issue.  In no event 
shall such . . . increase be retroactive 
for more than one year from the date of 
application therefore or the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g) (West 2002).

The veteran filed his claim for increased rating in November 
1989.  The claim was not filed within one year from the 
earliest date it became factually ascertainable that an 
increase in disability had occurred.  On its face, 38 C.F.R. 
§ 3.400(o)(2) seems to require that the effective date of the 
increased rating be the date of claim, because it was not 
"received within 1 year from [the date of the increase]."  
It was filed nearly 10 years before the earliest date as of 
which the increase in disability was factually ascertainable.  
It would be an absurd result to award an effective date of 
the date of claim under such circumstances.  It would be 
inconsistent with the primary rule of effective dates, 
38 U.S.C.A. § 5110(a), and contrary to the specific statutory 
limitation on effective dates of increased ratings based on 
changes in regulations.  38 U.S.C.A. §  5110(g).

The laws and regulations can be harmonized by understanding, 
first, that the term "from" means after in the clause "if 
the claim is received within 1 year from . . ." 38 C.F.R. 
§ 3.400(o)(2).  Second, the object of 38 C.F.R. § 3.400(o)(2) 
is to acknowledge that there can be some delay between the 
increase in a disability and filing a claim, while 
simultaneously precluding large retroactive awards on stale 
claims.  The regulation contemplates filing the claim after 
the increase in disability, and therefore it authorizes 
retroactive payment for a reasonable time before the claimant 
filed the claim.  Filing the claim within one year of the 
increase in disability is the legal predicate for retroactive 
payment up to a year prior to the date of the claim.  It 
must, of course, be ascertainable that the disability had 
increased during that year, because the facts always control 
the result.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).

Finally, 38 C.F.R. § 3.400(o)(2) can only be consistent with 
the statute that precludes payment of increased ratings prior 
to the effective date of the administrative issue if the term 
"from," in"within one year from," is understood to mean 
after the increase in disability.  That interpretation 
permits the operation of section 3.400(o)(2) for any claim 
filed more than one year after the promulgation of a 
regulation while cutting off the one year retroaction of 
section 3.400(o)(2) if a claim is filed prior to the 
effective date of the regulation that allows the increased 
rating, or within the first year after the effective date of 
the regulation.  In electing between an interpretation of 
section 3.400(o)(2) that harmonizes the laws and regulations 
governing effective and one that renders absurd results, the 
harmonizing interpretation must prevail.

The effective date of the increase in rating for sarcoidosis 
from 60 percent to 100 percent is December 15, 1998.  
38 U.S.C.A. §§ 5110(a), 5110(b)(2), 5110(g) (West 2002); 
38 C.F.R. §§ 3.400, 3.400(o)(2) (2003).

2.  Effective Date of Separate Rating for Arthralgia

This decision excludes a discussion of entitlement to service 
connection for spondylolysis of the L-5 vertebra which the 
Board denied in a final decision of January 2001.

The effective date question for the separate rating for 
arthralgia is more straightforward.  First, notwithstanding 
the provision of Diagnostic Code 6846 for separate ratings of 
extra-pulmonary body systems, the separate rating can stand 
independently of the new regulation.  It is permissible 
because separate rating does not compensate twice for the 
same manifestations or body systems, as does the award for 
sarcoidosis.  That is, it is not pyramiding.  See 38 C.F.R. 
§ 3.114 (2003); Esteban v. Brown, 6 Vet. App. 259 (1994).  
Thus, the effective date is not constrained by the law 
governing awards pursuant to new regulations.  38 U.S.C.A. 
§ 5110(g).  The veteran filed his claim for increased rating 
in November 1989.  The separate rating of the arthralgia is 
consistent with judicial precedent on separate rating of 
symptoms of underlying diseases where such separate rating is 
not pyramiding.  See Bierman v. Brown, 6 Vet. App. 125 (1994) 
(separate rating of foot drop where veteran is service-
connected and compensated for intervertebral disc syndrome).

Thus, the question of separate rating of the arthralgia is 
and always was inherently part of the veteran's increased 
rating claim.  The separate rating is not for an increase in 
rating due to increased disability.  38 C.F.R. § 3.400(o)(2) 
does not apply.

The effective date is governed by the rule for reopened 
claims generally.  Compensation based on the separate rating 
is effective from the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2003).  Entitlement to separate rating arose when VA 
recognized arthralgia as part of the sarcoidosis with the 
rating decision of February 1987.  Consequently, the November 
1989 claim was later than the date entitlement arose.  
November 1989, the later date, is the appropriate effective 
date of the separate rating for arthralgia of multiple 
joints.

D.  Duty to Notify and to Assist

During the long pendency of this case, the Veterans Claims 
Assistance Act of 2000 (VCAA) changed VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

Two of the three issues in this case, increased rating for 
sarcoidosis with arthralgia earlier than December 15, 1998, 
and increased rating for dysthymic disorder, elicit question 
of VA compliance with the VCAA.  The issue of entitlement to 
a separate rating for arthralgia associated with sarcoidosis 
does not.  The claim for a separate rating for arthralgia is 
granted in full.  Any question related to implementation of 
the VCAA as regards this issue is moot.

The question of entitlement to a 100 percent rating for 
sarcoidosis with arthralgia prior to December 15, 1998, 
arises as the remainder of the November 1989 increased rating 
claim, which the Board granted in part in January 2001.  On 
appeal to the Court, in a Joint Motion, the parties agreed 
with the 100 percent rating from December 15, 1998, and they 
did not disagree with the application of the rating criteria 
effective prior to December 15, 1998, to the question of 
entitlement to an increased rating prior to December 15, 
1998.  As the unappealed part of the Board's January 2001 
decision found, the veteran obtained the increase of his 
sarcoidosis rating to 100 percent by operation of a change in 
the rating criteria that proved liberalizing as to him.  See 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

If the veteran received notice of "information and evidence 
necessary" to prosecute a claim for increased rating for 
sarcoidosis, and of who has the burden to produce what 
information and evidence, and the assistance mandated under 
the VCAA and its implementing regulations, 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2003); 38 C.F.R. §§ 3.159, 3.326 
(2003), then VA has discharged its duty as regards the claim 
for increased rating for sarcoidosis prior to December 15, 
1998.  

In a July 1990 SSOC, the RO provided the veteran the rating 
criteria for an increased rating for sarcoidosis.  VA thereby 
informed him what evidence must prove to substantiate his 
claim.  In an October 1998 letter, VA provided notice in fact 
of the information and evidence necessary to substantiate the 
his claim.  The letter instructed the veteran to submit 
certain evidence or, alternatively, certain information.  
Despite the polite introductory, "Please," it unambiguously 
identified the veteran's burdens and the burdens VA would 
undertake.  Although it did not explicitly instruct the 
veteran to produce any evidence currently in his possession, 
no logical reading could exclude evidence currently in his 
possession.

The veteran responded in October 1998 that he had received 
all of his treatment at the Jackson VAMC.  With this 
declaration, VA became solely obligated to obtain the 
evidence necessary to substantiate his claim.  It had this 
obligation independent of the VCAA.  38 U.S.C.A. § 5107(b) 
(West 1991); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
record shows VA has obtained all evidence of which it had 
notice.  VA has discharged it obligations under the VCAA as 
they relate to the claim for a rating for pulmonary 
sarcoidosis with arthralgia greater than 60 percent prior to 
December 15, 1998.

The Joint Motion noted that the Board's 2001 decision failed 
to consider or address the effective date rules.  As regards 
the VCAA, they are inapposite to the question of entitlement 
to an increased rating prior to December 15, 1998.  The date 
of the veteran's claim is not in dispute; it was in November 
1989.  The question is whether the evidence shows entitlement 
to a rating greater than 60 percent under the rating criteria 
effective during the legally relevant time prior to December 
15, 1998.  See 38 C.F.R. § 3.400(o)(2) (2003).  In this case, 
if and when during that time the veteran ever met the 
criteria for a higher rating are essentially the same 
question.  Given the facts of this case, the VCAA does not 
compel any notice of information and evidence necessary to 
substantiate a claim for an earlier effective date as 
distinguished from the information and evidence necessary to 
substantiate the underlying claim for increased rating, 
because there is no claim for an earlier effective date at 
issue. 

VA has obtained all evidence of which it had notice, 
including VA records identified in the March 2002 Joint 
Motion of the parties, which were constructively of record 
prior to the Board's vacated June 2002 decision.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has afforded the 
veteran medical examinations and obtained medical opinions 
where requires.  There has been no failure to obtain evidence 
of which VA must inform the veteran.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (e) (2003).  In sum, VA 
has discharged its duties under the VCAA in the matter of 
entitlement to rating for pulmonary sarcoidosis with 
arthralgia greater than 60 percent prior to December 15, 
1998.


ORDER

A schedular rating greater than 60 percent prior to December 
15, 1998, for pulmonary sarcoidosis is denied.

A separate 10 percent rating for sarcoid arthralgia of 
multiple joints, excluding spondylolysis of the L-5 vertebra, 
effective November 16, 1989, is granted, subject to the laws 
and regulations governing payment of monetary benefits.


REMAND

Regarding the veteran's claim for an increased rating for 
dysthymic disorder, the veteran's claims file contains no 
evidence the VA provided the notice required as the first 
step in VA's implementation of the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 for the 
prosecution of the veteran's claim for 
increased rating for dysthymic disorder 
are completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Readjudicate the claim for an 
increased rating for dysthymic disorder.  
If the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



